Citation Nr: 0026268	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a gunshot wound with retained foreign body 
of the posteromedial aspect of the right renal parenchyma in 
its upper third, with residual right kidney trauma and damage 
and secondary hypertension.



WITNESSES AT HEARING ON APPEAL

Appellant and [redacted] 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in November 1998.  In pertinent part, the 
RO granted entitlement to service connection for residuals of 
a gunshot wound with retained foreign body of the 
posteromedial aspect of the right renal parenchyma in its 
upper third, with residual right kidney trauma and damage and 
secondary hypertension, and assigned a 30 percent evaluation 
therefor, effective from January 1997.  In addition, the RO 
denied entitlement to service connection for hearing loss and 
tinnitus.  A hearing was afforded the veteran before the RO's 
hearing officer in April 1999.


REMAND

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated in July 1999, the veteran sought an additional hearing, 
one before the Board in Washington, D.C.  Such a proceeding 
was thereafter scheduled to occur in November 2000, and 
following notice to the veteran in August 2000 of the date 
and time of the scheduled hearing, he informed the Board in 
September 2000 correspondence that he would be unable to 
attend the Board hearing.  In lieu of his hearing in 
Washington D.C., the veteran requested that he be afforded a 
videoconference hearing before the Board at the RO in 
Buffalo, New York.  

In view of the foregoing developments and in the interests of 
preserving the veteran's right to due process of law, this 
matter is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
videoconference hearing before the Board 
at the RO in Buffalo, New York, in 
accordance with his request therefor, as 
received by the Board on September 25, 
2000.

No other action of the veteran is necessary until he is so 
notified. 

The Board does not intimate any opinion as to the merits of 
the issues presented by this appeal, either favorable or 
unfavorable, at this time.  The veteran is free to submit 
additional evidence and argument in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


